Title: From Thomas Jefferson to Abraham Bradley, Jr., 20 May 1807
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                        
                            May 20. 07.
                        
                        Th: Jefferson with his compliments to mr Bradley returns him the papers relative to the Orleans road. he has
                            great hopes that Genl. Meriwether will effect it from Athens to Ft. Stoddart. from Ft. Stoddart to Pascagoula he believes
                            it was opened the last or preceding summer, & from Pascagoula to N. Orleans mr Clarke, on consultation with mr Granger
                            & Th:J. undertook, with the aid of the Post Master of N. Orleans, to have it explored & I believe opened. he will be
                            very glad to be informed of the communications which mr Clarke may make to the P.M.G on that subject.
                    